VAN GRAAFEILAND, Circuit Judge,
concurring:
I agree with my colleagues that the district court’s order should be vacated. I do not agree with their gratuitous comments concerning unreasonable delay. This issue was not raised in either the district court or this court. Moreover, it involves factors other than the passage of time, factors concerning which this court is ignorant. See Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); United States v. Carini, 562 F.2d 144, 148 (2d Cir.1977). Should the defendants decide to raise this issue upon remand, the district court can resolve it with appropriate reference to the pertinent factors. See United States v. Banco Cafetero Panama, 797 F.2d 1154, 1163 (2d Cir.1986).